Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on December 7, 2021, in which: 
Claims 1, 22, 23, and 24 are currently amended,
Claims 12-16 are cancelled, and
Claim 26 is newly presented.  
Claims 1-11 and 17-26 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 7-9 of the applicant’s arguments/remarks, the applicant argues that Gordon fails to teach “comparing the first series of sound type indicators to a second series of sound type indicators associated with an audio signatures, wherein the sound type indicators of the second series indicate multiple types of sounds, and wherein each of the sound type indicators of the second series is associated with one of multiple time intervals during a signature period.”  The examiner respectfully disagrees.  Gordon paragraph [0017] states that the system stores sound patterns, features, etc, in a registry or database along with their corresponding sound types in a sound sample archive, the second series of sound type indicators associated with an audio signature.  These sounds are recognizable based on particular times of the day, multiple time intervals.  Additionally, Gordon paragraph [0165] explains that the sound models indicate at least ambient sound and wake sounds, each read on a second sound type indicator as well, determined during a particular time of day and day of the week.  The first determination of a wake sound or ambient sound along reads on the claimed subject matter.  However, Gordon [0166], [0167]also teaches a cognitive analysis performed if the audio sample is identified as a wake sound, where the cognitive analysis identifies the type of sound and the type of sound source, which also read on the second series of sound type indicators, within a period of time, multiple time intervals.  Gordon [0084] and [0131] explain that the cognitive analysis uses period of time for the sound models correspond with a period of time and/or time of day, for example some sounds are atypical at a certain time of day that are typical during other times of the day.  Therefore, the examiner respectfully maintains the rejection of claim 1 and dependent claims 2-11 and 21 as further explained below.
On pages 9-10 of the applicant’s arguments/remarks, the applicant argues that Gordon fails to teach “determining, by the computing device, a score for an audio signature, wherein the score for the audio signature is determined based on: a quantity of sound types indicated by the audio signature, and a quantity of occurrences of each of the sound types indicated by the audio signature.”  The examiner respectfully disagrees.  The applicant stated that Gordon describes a sequence of sounds and sound patterns that maybe be used as a basis for comparing the audio data to sound samples to determine a degree of matching.  This teaching in itself reads on the claim.  A sequence of sounds or pattern of sounds is a plurality of sounds that reads on the quantity of occurrences of each sound type, when Gordon’s sound type may be defined as ambient sound or wake sounds.  The degree of matching is the score for the audio signature.  Gordon further explains determining the “risk/danger level” which reads on the score for the audio signature based on the degree of matching, which depends on the sequence of sounds and sound patterns.  Gordon [0051] explains that the event may be determined to have occurred within a monitored environment only if a sufficient number of sounds, quantity of sound types, are detected in the captured audio samples for a particular period of time which are used in the determination of risk/danger level.  Then Gordon [0087] explains a sequence of sounds as glass breakage sound, followed by a crunching glass sound, followed by a moving of furniture sound, each of which is a different sound type in a quantity of sound types indicated by the audio signature indicative of a break-in event which has a high risk/danger level.   Therefore, the examiner respectfully maintains the rejection of claim 17 and dependent claims 18-20 as further explained below.
On pages 10-11 of the applicant’s arguments/remarks, the applicant argues that Gordon fails to teach “determining, based on the potential occurrence of the alarm-triggering event, to defer triggering an alarm; during an alarm deferral period associated with the determining to defer triggering the alarm, receiving second audio data from the premises.”  The examiner respectfully disagrees.  Gordon [0023] explains that the system captures 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 17-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2020/0020328 A1 (herein “Gordon”).

Consider claim 1, Gordon a method comprising: 
receiving, by a computing device and during a time period associated with an entry into a premises, audio data associated with sounds occurring during the entry, wherein the audio data comprises a first series of sound type indicators, and wherein the sound type indicators of the first series indicate types of the sounds occurring during the entry (see Gordon Fig. 4, [0017], [0164], [0165] note detecting audio sample, such as doorbells or glass breaking, in the monitored environment); 
comparing the first series of sound type indicators to a second series of sound type indicators associated with an audio signature, wherein the sound type indicators of the second series indicate multiple types of sounds, and wherein each of the sound type indicators of the second series is associated with one of multiple time intervals during a signature period (see Gordon Fig. 4, [0017], [0165]-[0168] note performing cognitive analysis between the audio sample and sound models); and 
(see Gordon Fig. 4, [0168] initiate performance of responsive action).

Consider claim 2, Gordon teaches wherein the audio signature comprises, for at least one of the multiple time intervals, multiple sound type indicators (see Gordon [0087], [0169], [0170] note sound models formed of sound patterns, sound features, sound types, sound source types, and the sequence of sounds).

Consider claim 3, Gordon teaches further comprising: updating, based on the received audio data, the audio signature (see Gordon [0029], [0054], [0096] note learning).

Consider claim 4, Gordon teaches further comprising: determining, based on one of the sound type indicators of the second series, the action (see Gordon [0168] note initate performance of responsive action after performing cognitive analysis between the audio sample and sound models).

Consider claim 5, Gordon teaches wherein the comparing comprises: comparing the first series of sound type indicators to an additional audio signature, and wherein the audio signature is associated with a first recurring time window, the additional audio signature is associated with a second recurring time window different than the first recurring time window, and wherein the additional audio signature comprises one or more sound type indicators also comprised by the audio signature (see Gordon [0016], [0023], [0026], [0165]-[0168] note performing cognitive analysis between the audio sample and the sound models within a designated time window).

Consider claim 6, Gordon teaches wherein the causing the device to perform the action comprises one or more of: disarming a security system associated with the premises (see Gordon [0027] deactivate security alarm), or causing a device associated with the premises to output content of a service associated with the audio signature (see Gordon [0023], [0027] note playing music or sounding alarms).

(see Gordon [0017] note pest noises, i.e. bees or mice, among other types).

Consider claim 8, Gordon teaches further comprising: generating, based on audio data collected during a training period, the audio signature (see Gordon [0026], [0029], [0096] note learning sound patterns over time or at certain times).

Consider claim 9, Gordon teaches wherein the comparing comprises: determining that a relationship, between a score for the received audio data and a score for the audio signature, satisfies a threshold (see Gordon Fig. 5, [0170] note compare features of audio sample to sound models to identify degree of matching, generate weighted confidence score for each sound model, and compare the scores to a threshold).

Consider claim 10, Gordon teaches further comprising determining the score for the audio signature based on: a quantity of the types of sound indicated by the second series of sound type indicators, and a quantity of occurrences of each of the types of sound indicated by the second series of sound type indicators (see Gordon [0017], [0019], [0087], [0170] note evaluating the sound patterns and sequence of sounds to determine the degree of matching between the audio sample and the sound model, generating a weighted confidence score based on the degree of matching).

Consider claim 11, Gordon teaches further comprising determining the score for the received audio data based on: a quantity of common types of sound, wherein the common types of sound are types of sound that are indicated by the first series of sound type indicators and by the second series of sound type indicators, an order, indicated by the first series of sound type indicators, of the common types of sound, and an order, indicated by the second series of sound type indicators, of the common types of sound (see Gordon [0017], [0019], [0087], [0170] note evaluating the sound patterns and sequence of sounds to determine the degree of matching between the audio sample and the sound model, generating a weighted confidence score based on the degree of matching).

Consider claim 17, Gordon teaches a method comprising: 
determining, by a computing device, a score for an audio signature (see Gordon [0017], [0019], [0087], [0170] note degree of matching, weighted confidence score, danger/risk level), wherein the score for the audio signature is determined based on: 
a quantity of sound types indicated by the audio signature, and a quantity of occurrences of each of the sound types indicated by the audio signature (see Gordon [0017], [0019], [0051], [0087], [0170] note evaluating the sound patterns and sequence of sounds to determine the degree of matching between the audio sample and the sound model, generating a weighted confidence score based on the degree of matching); 
determining a score for audio data associated with a premises and indicating sound types (see Gordon [0017], [0019], [0087], [0170] note degree of matching, weighted confidence score), wherein the score for the audio data is determined based on: 
a quantity of common sound types, wherein the common sound types are sound types that are indicated by the audio data and by the audio signature, an order, indicated by the audio data, of the common sound types, and an order, indicated by the audio signature, of the common sound types (see Gordon [0017], [0019], [0087], [0170] note evaluating the sound patterns and sequence of sounds to determine the degree of matching between the audio sample and the sound model, generating a weighted confidence score based on the degree of matching); and 
causing, based on a comparison of the score for the audio signature with the score for the audio data, a device associated with the premises to perform an action (see Gordon Fig. 4, [0168], [0170] comparing the weighted confidence score to a threshold and selecting an event based upon the highest ranking sound model to initiate performance of responsive action).

Consider claim 18, Gordon teaches wherein the causing the device to perform the action comprises one or more of: disarming a security system associated with the premises (see Gordon [0027] note deactivate security alarm), or causing a device associated with the premises to output content of a service associated with the audio signature (see Gordon [0023], [0027] note playing music or sounding alarms).

Consider claim 19, Gordon teaches wherein the sound types indicated by the audio signature comprise one or more of: a human voice sound type, an animal sounds sound type, an inaudible mechanical sounds sound type, an audible mechanical sounds sound type, an alert sounds sound type, or an absence of sound sound type (see Gordon [0017] note pest noises, i.e. bees or mice, among other types).

Consider claim 20, Gordon teaches wherein the audio signature indicates that multiple sound types correspond to at least one of multiple time intervals during a signature period (see Gordon [0087], [0169], [0170] note sound models formed of sound patterns, sound features, sound types, sound source types, and the sequence of sounds)..

Consider claim 21, Gordon teaches further comprising: generating, based on audio data received during time periods associated with previous entries into the premises and comprising sound type indicators of the first series, the audio signature (see Gordon [0029], [0054], [0096] note learning sound types over time or at certain times).

Consider claim 22, Gordon teaches A method comprising: 
determining, based on first audio data received from a premises, a potential occurrence of an alarm- triggering event (see Gordon [0026]-[0027], [0164]-[0165] note detecting sounds, audio samples, or patterns of sound with an associated danger/risk level); 
determining, based on the potential occurrence of the alarm-triggering event, to defer triggering an alarm (see Gordon [0023], [0140], [0167] note upon detecting a sound capturing sound for a period of time consistent with the amount of time required to identify events occurring within or in association with the monitored environment);
(see Gordon [0023], [0140], [0164]-[0165], [0167] note detecting additional sounds or patterns of sound during a time window); 
determining, based on comparing the second audio data with an audio signature associated with the premises, whether the alarm-triggering event occurred (see Gordon [0027], [0168], [0170] note performing cognitive analysis between the audio sample and the sound models to determine an event has occurred with an associated danger/risk level); and 
controlling, based on determining whether the alarm-triggering event occurred, an alarm system of premises (see Gordon [0027], [0168], [0170] note intiate performance of responsive action baed on detected danger/risk level, i.e. sound security alarm).

Consider claim 23, Gordon teaches wherein the second audio data comprises a series of sound type indicators, and wherein the sound type indicators of the series indicate types of sounds occurring during the alarm deferral period (see Gordon [0026]-[0027] note captured audio for the specified time window to determine the risk/danger level for a security alarm system).

Consider claim 24, Gordon teaches wherein the controlling comprises one of the following: triggering, based on a determination that the alarm-triggering event occurred, an alarm associated with the premises (see Gordon [0026]-[0027] note activate security alarm, sound alarm); or ignoring, based on a determination that the alarm triggering event did not occur, the potential occurrence of the alarm-triggering event (see Gordon [0017], [0026] note learning to ignore ambient sounds which present a low risk/danger level).

Consider claim 25, Gordon teaches wherein the determining whether the alarm-triggering event occurred comprises determining, based on comparing sound types associated with the second audio data with sound types associated with the audio signature, whether the alarm- triggering event occurred (see Gordon [0017], [0026], [0027], [0168] based on how many sounds, such as glass breakage, security alarm sounds, crunching glass, footsteps of unknown frequency or duration, shuffling of room contents, etc, occurred within specified time window, a degree of matching may be calculated to perform a responsive action).

Consider claim 26, Gordon teaches wherein the determining to defer triggering an alarm is further based on a sound type associated with the first audio data (see Gordon [0023] note time window is set consistent with the amount of time required to identify events occurring within the monitored environment).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647